FILED
                            NOT FOR PUBLICATION                               SEP 12 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUIZ MAURILIO DE SOUZA,                          No. 11-71171

              Petitioner,                        Agency No. A078-932-435

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 27, 2014**
                              San Francisco, California

Before: HAWKINS, TASHIMA, and THOMAS, Circuit Judges.

       Luiz Maurilio de Souza petitions for review of the Board of Immigration

Appeals’ (“BIA”) decision affirming an Immigration Judge’s (“IJ”) denial of his

claims for withholding of removal and relief under the Convention Against Torture




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We deny the petition for review. Because the parties are familiar with

the history of this case, we need not recount it here.

      When, as here, the BIA adopts an IJ’s reasoning, we review both

decisions. Paramasamy v. Ashcroft, 295 F.3d 1047, 1050 (9th Cir. 2002). We

review questions of law de novo. Cordoba v. Holder, 726 F.3d 1106, 1113 (9th

Cir. 2013). “[T]he BIA’s purely factual determinations [are reviewed] for

substantial evidence.” Id. The BIA’s determination of eligibility will stand unless

“no reasonable factfinder could find the petitioner ineligible for [relief].” Lim v.

INS, 224 F.3d 929, 933 (9th Cir. 2000).

      With respect to his claim for withholding of removal, substantial evidence

supports the agency’s finding that Maurilio de Souza did not establish past

persecution. See id. at 933-36. Further, the record does not compel the conclusion

that Maurilio de Souza demonstrated that it is more likely than not that he will be

persecuted by or with the acquiescence of the Brazilian government.1 Id. at 938.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Maurilio de Souza did not show a likelihood greater than fifty percent that

he will be tortured by or with the acquiescence of the Brazilian government upon

returning to Brazil. Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009).

      PETITION DENIED.

      1
       Because we affirm the BIA on the lack of past or future persecution, we do
not reach the social group issue.